DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3 and 7 are objected to because of the following informalities:  
In reference to claims 2-3 and 7, in each of lines 2 after “plating” and before “and”, it is suggested to insert “layer” in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Andresakis et al. (US 2003/0068517) (Andresakis) in view of Iwama et al. (US 2008/0176144) (Iwama).
In reference to claim 1, Andresakis teaches a copper foil having a thin layer of nickel on both
sides of the copper foil useful for the fabrication of electrodes ([0002]; [0014]) (corresponding to a nickel-coated copper foil). The copper foil includes copper or copper alloy ([0009]) (corresponding the nickel-coated copper foil comprising: a copper layer made of Cu or a Cu alloy).
Andresakis further teaches the nickel layer is applied on both sides of the copper foil by
electroplating or electroless plating and includes nickel or a nickel alloy ([0013]) (corresponding
to an upper exposed nickel plating layer made of Ni or a Ni alloy, the upper exposed nickel plating layer covering an upper surface of the copper layer and exposing a surface opposite to a surface in contact with the copper layer; a bottom exposed nickel plating layer made of Ni or a Ni alloy, the bottom exposed nickel plating layer covering a bottom surface of the copper layer and exposing a surface opposite to a surface in contact with the copper layer). The thickness of the nickel layer may vary according to each particular application, in a preferred embodiment, the nickel layer has a thickness of from about 0.1 µm to about 5 µm ([0013]) (corresponding to the nickel plating layer having a thickness of 0.01 µm or more and 0.5 µm or less).
Andresakis further teaches the copper foil has a thickness of about 5 µm to about 50 µm
([0009]), therefore it is clear the thickness of the copper foil having a thin layer of nickel on both
sides is at least 5.2 µm and at most 60 µm (i.e., 5 µm + (2*0.1 µm) = 5.2 µm; 50 µm + (2*5 µm)
= 60 µm) (corresponding to an overall thickness of 200 µm or less).
Andresakis does not explicitly teach the upper exposed nickel layer and the bottom exposed nickel layer have an L* value of 70 or more and 78 or less, an a* value of 0 or more and 10 or less and a b* value of 0 or more and 14 or less in an L*a*b* color system, as presently claimed.
Iwama teaches an electrode current collector made of copper or a copper alloy ([0015]). The electrode current collector is a plurality of layers ([0077]). A front surface color and a back surface color are a color belonging to a color space represented by: 50 ≤ L* ≤ 80, 5 ≤ a* ≤ 60, 5 ≤ b* ≤ 60, where L*, a*, and b* are numeric values determined based on the L*a*b* calorimetric system described in JIS Z 8729 ([0016]; [0018]) (corresponding to the upper exposed nickel plating layer and the bottom exposed nickel plating layer have an L* value of 70 or more and 78 or less, an a* value of 0 or more and 10 or less and a b* value of 0 or more and 14 or less in an L*a*b* color system obtained by an SCI measurement method in accordance with JIS Z 8722).
Although there is no disclosure that the test method is conformity with JIS Z 8722, given that Iwama discloses the L* value, the a* value and b* value as the presently claimed and absent 
Iwama further teaches the color of the current collector can be a yardstick (parameter) which is capable of collectively reflecting the surface state of the current collector and a conforming article has the front surface and back surface of the electrode current collector with a color belonging to the color space represented by: 50 ≤ L* ≤ 80, 5 ≤ a* ≤ 60, 5 ≤ b* ≤ 60 ([0013]; [0018]; [0024]).
In light of the motivation of Iwama, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the front and back surface of the nickel layer on the copper foil of Andresakis to have the color space represented by: 50 ≤ L* ≤ 80, 5 ≤ a* ≤ 60, 5 ≤ b* ≤ 60, in order to provide a conforming or acceptable electrode, and thereby arriving at the presently claimed invention. 
Given that the copper foil having the thin layer of nickel on both sides of the copper foil  of Andresakis in view of Iwama is substantially identical to the present claimed nickel-coated copper foil, it is clear that the thin layers of nickel on both sides of the copper foil would intrinsically be laser weldable. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 2-3 and 7, Andresakis in view of Iwama teaches the limitations of claim
1, as discussed above. Andresakis teaches the nickel layer has a thickness of from about 0.1 µm
to about 5 µm ([0013]) (corresponding to the upper exposed nickel plating and the bottom exposed nickel plating layer has a thickness of 0.03 µm or more; the upper exposed nickel plating the bottom exposed nickel plating layer has a thickness of 0.1 µm or less).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 4 and 8-10, Andresakis in view of Iwama teaches the limitations of claims 1-3 and 7, as discussed above. Given that Andresakis in view of Iwama teaches the copper foil having the thin layer of nickel on both sides of the copper foil is substantially identical to the presently claimed nickel-coated copper foil in structure and composition, it is clear that the copper foil of Andresakis in view of Iwama would intrinsically have a volume resistivity of 2 µΩ⸱cm or less, the volume resistivity being obtained in a room temperature environment by a 4-terminal method in accordance with JIS C 2525.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Response to Arguments
In response to amended claim 1, which now recites a nickel-coated copper foil comprising laser weldable surfaces of the upper exposed nickel plating layer and the bottom exposed nickel plating layer have an L* value of 70 or more and 78 or less, it is noted that Andresakis et al. (US 2003/0068517) (Andresakis) and Matsuda et al. (US 2004/0191560) (Matsuda), alone or in combination, no longer meet the presently claimed limitations. Therefore, the 35 U.S.C. 103 rejections over Andresakis in view of Matsuda are withdrawn from record. However, the amendments necessitate a new set of rejections, as discussed above. 
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.O./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784